DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 51-65 and 68-73 are pending.
3.	Claim 68 remains withdrawn.
4.	Claims 51-65 and 69-73 are examined.
5.	Claim 68, which remains withdrawn from examination as being directed to a non-elected Invention, bears an incorrect identifier, “Previously Presented.”  The claim should be identified as “Withdrawn.” 
Claim Interpretation
6.	Claim 51 is interpreted as a product-by-process claim that reads on a product (“An herbicide resistant sunflower plant”) and includes at least one method step (“has been identified”).  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” ln re Thorpe, 777 F.2d 695, 698 (Fed Cir. 1985). MPEP 2113. 
In the instant case, the wherein clauses in claim 51 are not accorded patentable weight as they do not set forth steps that alter the structure of the claimed sunflower plant or that are required to be performed.  The method steps do not further limit or define the structure as they merely recite a process used to identify the claimed plant but do not further limit the structure of the plant itself.  Therefore, the claims are limited to and defined by the structure claimed. 
Additionally, the claim recites limitations that directly result from the structure of the plant: “wherein the herbicide-resistant sunflower plant has a phenotype of equivalent phytotoxicity, from 200 g ai/ha imazamox at 21 days after treatment, to that of a sunflower plant having homozygous A122T/A122T alleles exhibiting a phytotoxicity in the range of 3-5% from 200 g ai/ha imazamox at 21 days after treatment.”  These features are inherent in a plant that has the alleles with the recited mutation.  See Figure 2, for example, where the homozygous A122T and heterozygous A122T/A205V have the same phytotoxicity at 14 days; “Heterozygous A122T/A205V materials showed the same pattern of response as the homozygous A122T/A122T materials.” See pg. 49; and page 56 where phytotoxicity was equivalent at 21 DAT.  Therefore, the evidence in the record shows that if the plant comprises the claimed heterozygous allele, the “phenotype of equivalent phytotoxicity, from 200 g ai/ha imazamox at 21 days after treatment, to that of a sunflower plant having homozygous A122T/A122T alleles exhibiting a phytotoxicity in the range of 3-5% from 200 g ai/ha imazamox at 21 days after treatment” will be inherently present in said plant.  Similarly, the combination of the A122T and P197L will necessarily result in the claimed phenotype (Table 11).  
The previously added claims 72 and 73 are directed to the sunflower plant of claim 51, wherein the plant is a hybrid of a first sunflower line GM40 or GM1606 and a second sunflower line, selected from those recited in the two claims.  The specification teaches that lines GM40 and GM1606 are “mutation-derived lines” and sets forth the A122T substitution in the AHASL1 as the only trait recited for these lines.  Given that the specification describes no other morphological and physiological characteristics, and that a line obtained using mutagenesis could comprise any number of traits relative to the starting plant (which starting plant is not described either), any sunflower plant comprising a mutant AHASL1 encoding the AHASL1 protein with the A122T substitution will read on either of said two lines.  
With regard to the second parent line recited in the new claims 72 and 73, the specification merely refers to the lines by their common names and provides no description of said lines beyond the presence of the P197L or the A205V substitutions (see pages 16-17).  Neither does the disclosure provide a deposit information for said thee lines, or set forth any physiological or morphological characteristics beyond the presence of said substitutions.  Moreover, the claims are not limited to the F1 hybrid plants, but would include hybrids of any filial generation, which hybrid could comprise any additional characteristics.  For these reasons, a hybrid obtained using a sunflower line having the A122L substitution and a line having either the P197L or the A205V substitution will read on the hybrid plants of claims 72 and 73. 
Claim Rejections - 35 USC§ 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 51-65 and 69-71 remain and claims 72 and 73 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), in view of White et al (Weed Science (2003) 51:845-853), Jander et al (US Application No. 20030097692 Al, published May 22, 2003), Sala et al (US 20110209232, claiming priority to US provisional application 60/695,952, filed July 1, 2005; first published as WIPO publication WO 2007/005581), Penner et al (US Patent No. 5,859,348, issued January 12, 1999), and Tan et al (Pest Mgmt. Sci. (2005) 61:246-257). This rejection has been modified in view of Applicant's amendments. 
The claims are directed to an herbicide resistant sunflower plant comprising a first mutant AHASL1 allele comprising the A122T substitution and a second mutant allele comprising the A205V or P197L substitution; a method of controlling weeds comprising applying an effective amount of AHAS-inhibiting herbicide to weeds and to the sunflower plant; a method for combating undesired vegetation comprising contacting sunflower seed with an effective amount of AHAS-inhibiting herbicide before sowing and/or after pregermination. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL polynucleotide encoding an herbicide resistant AHASL1 protein (Kolkman et al, Fig. 2 on pg. 1152).  Kolkman et al teach that the P182L (instant P197L) and the A190V (instant A205V) substitutions in sunflower AHASL1 confer resistance to imidazolinone herbicides, such as imazethapyr and chlorimuron (Kolkman et al, pg. 1153, right col; pg. 1157). Kolkman et al teach introgressing said mutant AHASL genes from resistant populations into sunflower lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (Kolkman et al pg. 1148, left col., second full paragraph).  This necessarily produces seeds comprising the mutant alleles. 
Kolkman et al teach an amino acid sequence that is 99.7% identical to the instant SEQ ID NO: 20.  The instant specification defines SEQ ID NO: 20 as truncated sunflower AHASL with the A107T mutation (in the sunflower numbering) (see pg. 11, lines 16-22).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 20 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 20.  The sequence alignment is set forth below: 
ID   Q5VB49_HELAN            Unreviewed;       655 AA.
AC   Q5VB49;
DT   07-DEC-2004, integrated into UniProtKB/TrEMBL.
DT   07-DEC-2004, sequence version 1.
DT   11-DEC-2019, entry version 72.
DE   RecName: Full=Acetolactate synthase {ECO:0000256|RuleBase:RU003591};
DE            EC=2.2.1.6 {ECO:0000256|RuleBase:RU003591};
GN   Name=AHAS1 {ECO:0000313|EMBL:AAT07322.1};
OS   Helianthus annuus (Common sunflower).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   asterids; campanulids; Asterales; Asteraceae; Asteroideae;
OC   Heliantheae alliance; Heliantheae; Helianthus.
OX   NCBI_TaxID=4232 {ECO:0000313|EMBL:AAT07322.1};
RN   [1] {ECO:0000313|EMBL:AAT07322.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=15309298; DOI=10.1007/s00122-004-1716-7;
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to imidazolinone
RT   or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H(+) + 2 pyruvate = (2S)-2-acetolactate + CO2;
CC         Xref=Rhea:RHEA:25249, ChEBI:CHEBI:15361, ChEBI:CHEBI:15378,
CC         ChEBI:CHEBI:16526, ChEBI:CHEBI:58476; EC=2.2.1.6;
CC         Evidence={ECO:0000256|RuleBase:RU003591};
CC   -!- COFACTOR:
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000256|RuleBase:RU003591};
CC       Note=Binds 1 Mg(2+) ion per subunit. {ECO:0000256|RuleBase:RU003591};
CC   -!- COFACTOR:
CC       Name=thiamine diphosphate; Xref=ChEBI:CHEBI:58937;
CC         Evidence={ECO:0000256|RuleBase:RU003591};
CC       Note=Binds 1 thiamine pyrophosphate per subunit.
CC       {ECO:0000256|RuleBase:RU003591};
CC   -!- PATHWAY: Amino-acid biosynthesis; L-isoleucine biosynthesis; L-
CC       isoleucine from 2-oxobutanoate: step 1/4.
CC       {ECO:0000256|RuleBase:RU003591}.
CC   -!- PATHWAY: Amino-acid biosynthesis; L-valine biosynthesis; L-valine from
CC       pyruvate: step 1/4. {ECO:0000256|RuleBase:RU003591}.
CC   -!- SIMILARITY: Belongs to the TPP enzyme family.
CC       {ECO:0000256|RuleBase:RU003591}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
DR   UniPathway; UPA00047; UER00055.
DR   UniPathway; UPA00049; UER00059.
DR   GO; GO:0003984; F:acetolactate synthase activity; IEA:UniProtKB-EC.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IEA:InterPro.
DR   GO; GO:0000287; F:magnesium ion binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0030976; F:thiamine pyrophosphate binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0009097; P:isoleucine biosynthetic process; IEA:UniProtKB-UniPathway.
DR   GO; GO:0009099; P:valine biosynthetic process; IEA:UniProtKB-UniPathway.
DR   CDD; cd02015; TPP_AHAS; 1.
DR   InterPro; IPR012846; Acetolactate_synth_lsu.
DR   InterPro; IPR039368; AHAS_TPP.
DR   InterPro; IPR029035; DHS-like_NAD/FAD-binding_dom.
DR   InterPro; IPR029061; THDP-binding.
DR   InterPro; IPR012000; Thiamin_PyroP_enz_cen_dom.
DR   InterPro; IPR012001; Thiamin_PyroP_enz_TPP-bd_dom.
DR   InterPro; IPR000399; TPP-bd_CS.
DR   InterPro; IPR011766; TPP_enzyme-bd_C.
DR   Pfam; PF02775; TPP_enzyme_C; 1.
DR   Pfam; PF00205; TPP_enzyme_M; 1.
DR   Pfam; PF02776; TPP_enzyme_N; 1.
DR   SUPFAM; SSF52467; SSF52467; 1.
DR   SUPFAM; SSF52518; SSF52518; 2.
DR   TIGRFAMs; TIGR00118; acolac_lg; 1.
DR   PROSITE; PS00187; TPP_ENZYMES; 1.
PE   3: Inferred from homology;
KW   Amino-acid biosynthesis {ECO:0000256|RuleBase:RU003591};
KW   Branched-chain amino acid biosynthesis {ECO:0000256|RuleBase:RU003591};
KW   Magnesium {ECO:0000256|RuleBase:RU003591};
KW   Metal-binding {ECO:0000256|RuleBase:RU003591};
KW   Thiamine pyrophosphate {ECO:0000256|RuleBase:RU003591};
KW   Transferase {ECO:0000256|RuleBase:RU003591, ECO:0000313|EMBL:AAT07322.1}.
FT   DOMAIN          83..247
FT                   /note="TPP_enzyme_N"
FT                   /evidence="ECO:0000259|Pfam:PF02776"
FT   DOMAIN          275..407
FT                   /note="TPP_enzyme_M"
FT                   /evidence="ECO:0000259|Pfam:PF00205"
FT   DOMAIN          469..624
FT                   /note="TPP_enzyme_C"
FT                   /evidence="ECO:0000259|Pfam:PF02775"
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 67;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

Kolkman et al do not teach a sunflower plant comprising two mutated AHASL alleles: one with the A107T (A122T) mutation, and a second one comprising the A190V (A205V) or P182L (P197L) mutation. 
Jander et al teach a nucleic acid molecule encoding a functional AHASL that has the A122T substitution (in the Arabidopsis numbering, A107T in sunflower); and an imidazolinone-resistant sunflower plant comprising said nucleic acid (Jander et al, claims 1, 2, 7 and 8). 
White et al teach herbicide tolerant sunflower plants comprising a gene encoding the AHASL protein with the A205V substitution (in the Arabidopsis numbering, A190V in sunflower), which plants are tolerant to both chlorimuron-ethyl (a sulfonylurea) and imazethapyr (an imidazolinone) (Abstract; pg. 852, left col. first full paragraph).  White et al teach that multiple mutations conferring resistance to AHASL-inhibitors have been found at relative positions P197 and A205 (pg. 850, left col; Table 4).  
Sala et al teach a sunflower plant comprising an AHASL polynucleotide encoding an herbicide resistant AHASL with a threonine at position 107, said protein further comprising a leucine at position 182, or further comprising a valine at position 190 (claims 1-7); a seed of said plant (claim 15); a method for controlling weeds near said sunflower plant comprising applying an effective amount of an imidazolinone herbicide, or a sulfonylurea herbicide, a triazolopyrimidine herbicide, a pyrimidinyloxybenzoate herbicide, a sulfonylamino-carbonyltriazolinone herbicide, or mixture thereof to the weeds and to the sunflower plant ( claim 16); wherein said imidazolinone herbicide is selected from the group consisting of: [2-( 4- isopropyl-4-methyl-5-oxo-2-]imidiazolin-2-yl)-nicotinic acid, 2-( 4-isopropyl)-4-methyl-5-oxo-2-imidazolin-2-yl) -3-quinolinecarboxylic acid, [5-ethyl-2-( 4-isopropyl-4-methyl-]5-oxo-2-imidazolin-2-yl) -nicotinic acid, 2-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-5-(methoxymethyl)-nicotinic acid, 2-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-5-methylnicotinic acid, and a mixture of methyl 6-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-m-toluate, methyl [2-( 4-]isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-p-toluate, and mixture thereof (claim 17); wherein said sulfonylurea herbicide is selected from the group consisting of: chlorsulfuron, metsulfuron methyl, sulfometuron methyl, chlorimuron ethyl, thifensulfuron methyl, tribenuron methyl, bensulfuron methyl, nicosulfuron, ethametsulfuron methyl, rimsulfuron, triflusulfuron methyl, triasulfuron, primisulfuron methyl, cinosulfuron, amidosulfiuon, fluzasulfuron, imazosulfuron, pyrazosulfuron ethyl, halosulfuron, and mixtures thereof (claim 18).  
Sala et al teach a method for combating unwanted vegetation comprising contacting said seed before sowing and/or after pregermination with an AHAS-inhibiting herbicide (claim 84); including wherein the herbicide is applied as a seed treatment [0156]; wherein said herbicide is selected from the group consisting of an imidazolinone herbicide, a sulfonylurea herbicide, a triazolopyrimidine herbicide, a pyrimidinyloxybenzoate herbicide, and a sulfonylamino-carbonyltriazolinone herbicide, or mixture thereof (claim 85).  
Sala et al teach that sunflower plants expressing a mutant AHASL with the A122T or the A205V substitutions showed resistance to imazamox, at 100 g ai/ha and 200 g ai/ha (Figures 4 and 5).  Sala et al teach that the A205V, P197L, and A122T substitutions were known in the art to provide herbicide tolerance (Table 4). Sala et a teach that sunflower plants homozygous for the A122T substitution showed greater herbicide tolerance at both 100 g ai/ha and 200 g ai/ha than plants homozygous for A205V (Figure 4 ). 
Penner et al teach sugar beet plants comprising a nucleic acid sequence encoding a mutated AHASL comprising two mutations: A113T (in sugar beet; 122 in Arabidopsis, 107 in sunflower) and P188S (in sugar beet; 197 in Arabidopsis, and 182 in sunflower) (col. 9, lines 35-55).  Penner et al teach that said double mutation provides enhanced resistance to a combination of sulfonylureas and imidazolinones (col. 9, lines 56-59; Fig. 4).  Penner et al teach that the resultant resistance is synergistic when compared to the level of resistance afforded by the two mutations individually (Penner et al, col. 10, lines 9-14; Table 2 in col. 10).
Tan et al teach that a substitution at A122 (A107 in sunflower) confers resistance to imidazolinones, while a substitution at P197 (P182 in sunflower) confers resistance to sulfonylureas, but not to imidazolinones (Tan et al, pg. 248, top of right col.). 
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to use the introgression methods taught by Kolkman et al and cross the sunflower plants of Jander et al (comprising the A107T substitution) with the sunflower plants of White et al (comprising the A190V substitution), thus obtaining sunflower plants comprising these two mutations on different AHASL1 alleles. Doing so would produce the instantly claimed plants and seeds, and the resultant plants would comprise “a template” for a first and second PCR reaction as defined in the instant claims.  Given the above claim interpretation, the resultant plant would also read on the hybrid plans of claims 72 and 73.
One would have been motivated to combine said teachings in order to produce a sunflower plant that is tolerant to both sulfonylureas and imidazolinones, as taught by Tan et al, White et al and Sala et al.  One would have also been motivated to do so because Sala et al teach sunflower plants comprising two point mutations at issue on the same AHASL protein, and given the fact the two mutations confer tolerance to different classes of AHAS inhibitors.  Therefore, in combining the A122T and A205V mutations, one would have expected the resultant sunflower plant to exhibit resistance to both sulfonylureas and imidazolinones. 
Because Jander et al, Sala et al, and Penner et al successfully reduced their invention to practice, and given that the introgression methods taught by Kolkman et al are standard in the art, one would have had a reasonable expectation of success of producing an herbicide resistant sunflower plant that comprises one allele bearing the A122T mutation and a second allele bearing the A205V mutation.  
As a result of the introgression of the A107T mutant allele into a plant comprising another mutant allele, such as A190V, at least some progeny plants would be heterozygous for the two mutations, and one would have expected such plants to exhibit tolerance to both sulfonylureas and imidazolinones, in view of the teachings of Sala et al, White et al, and Tan et al. 
Moreover, the levels of phytotoxicity to imazamox of said resultant heterozygous plants relative to said levels for the homozygous plants would have been a property naturally flowing from the structure of said plants, and would amount to a desired result of the claimed method that would have naturally flowed from said prima facie obvious method.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applying an appropriate imidazolinone, including imazamox, or a sulfonylurea, including metsulfuron, to the resultant plant, and subsequently evaluating the level of the plant's tolerance, would have been prima facie obvious as well, in view of the teachings of Sala et al and White et al - thereby producing a plant that comprises “residue from an AHAS-inhibiting herbicide” as instantly claimed (claims 70-71). 
Thus, it would have been obvious in an effort to control weeds and/or unwanted vegetation to apply an effective amount of a sulfonylurea and/or imidazolinone herbicide, including those instantly claimed, to the sunflower plants, seeds, and weeds as a seed, soil, and/or foliar treatment (as taught by Sala et al).  One would reasonably expect said treatment to effectively control the growth of weeds and other unwanted vegetation, yet allow the sunflower plants to grow.  
Response to Arguments. 
	Applicant maintains the previously submitted arguments, including that the recited phenotype “is a limiting claim element that must be taken into consideration.” Applicant reiterates the argument based on the In re Stepan decision (page 10). Applicant maintain the argument that “to possess the phenotype of tolerance … the plant must possess a set of structures” (page13). Applicant argues that “the mutations at issue were not taught in sunflower … Therefore, the resulting phenotypes in sunflower are equally limiting as the structures” in Christensen (page 13). 
	This is not found to be persuasive.  To the extent that the Remarks reiterate the previously submitted arguments, including the arguments directed to the phenotype of herbicide tolerance, they remain unpersuasive for the reasons of record (see, for example, Final Office Action mailed on June 28, 2021). 
	With regard to the Christensen decision, the Examiner maintains the position set forth in the previous Office Action.  In addition, Applicant’s argument that the claimed mutations were not known in sunflower is not persuasive: the individual substitutions at issue are expressly taught by the prior art (see Sala et al, Kolkman et al, for example). 
	The argument directed to the In re Stepan decision was previously addressed and remains unpersuasive for the reasons of record.  In addition, contrary to Applicant’s argument, the property of herbicide tolerance was expressly considered in the rejection. The Examiner also maintains that Applicant has not shown that the property would have been unexpected to one of ordinary skill in the art, for the reasons of record.
	It is noted that in order to arrive at the claimed method of crossing a plant having the A122T allele and a plant having the A205V or P197L allele, one of ordinary skill in the art would not need to have been motivated by the levels of tolerance of the resultant plants.  This is because, as set forth above, one would have been sufficiently motivated to do so in order to increase the herbicide tolerance spectrum of the resultant sunflower plants. 
	The claimed invention amounts to combining two mutant alleles, in the same sunflower plant, wherein both alleles were well-characterized in the art.  The desirability of combining two substitutions, including A122T and P197L, or A122T and A205V, in the same sunflower plant, would have been readily apparent to one of skill in the art. For example, as explained in the rejection, the A122T substitution confers tolerance only to imidazolinones, in most species, whereas P197L only to sulfonylureas. Moreover, Sala et al expressly teach combining the Al22T substitution with either the P197L or the A205V one, on the same AHASL protein. At the same time, introgressing herbicide tolerance alleles to produce tolerant progeny is routine in the art. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
	A timely filed terminal disclaimer in compliance with 37 CFR l.32l(c) or l.32l(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR l.32l(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto­processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www .uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp. 
10.	Claims 51-65 and 69-73 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46, 48, 52, 53, 61, and 67-69 of copending Application No. 12/594,289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass overlapping subject matter. 
	The instant claims are drawn to an herbicide resistant sunflower plant comprising a first mutant AHASL1 allele comprising the A122T substitution and a second mutant allele comprising either the A205V or P197L substitution; a method of controlling weeds comprising applying an effective amount of AHAS-inhibiting herbicide to weeds and to the sunflower plant; a method for combating undesired vegetation comprising contacting sunflower seed with an effective amount of AHAS-inhibiting herbicide before sowing and/or after pregermination. 
	The claims of the co-pending application are drawn to a method for producing an herbicide-tolerant sunflower comprising crossing a first sunflower plant comprising the A122T substitution allele with a second sunflower plant comprising the A205V substitution allele thereby obtaining an herbicide tolerant plant that comprises both alleles (claims 46 and 48); and plants made by the methods (claims 52-53).  The scope of the claims includes plants comprising both alleles. Also, this method necessarily produces seed comprising both A122T and A205V alleles.
	Additionally, claim 46 of the co-pending application recites that the sunflower plant has a phenotype of less phytotoxicity against imazamox at 21 days after treatment - thereby indicating that the herbicide has been applied. Similarly, claims 61-63 and 67-69 recite additional phenotypes providing that the sunflower plant exhibits less phytotoxicity to herbicide after treatment. Therefore, the plants claimed in the co-pending application overlap in scope with the instantly claimed plants. 
	With regards to the “wherein” clause in the instant claim 51, the limitation specifies methods steps that have been used to identify the claimed plant.  The claim is thus a product-by­process claim, wherein the patentability of the product is determined by its structure - i.e., a sunflower plant having one AHASL1 allele with the Al22T mutation and anther AHASL1 allele with either the A205V or P197L mutation.  
	The co-pending application specifically claims plants that are made by the method claimed - and thus that have this structure.  Additionally, the co-pending application teaches that the claimed nucleic acid sequences are effective for identifying the plants (pgs. 10-11; pgs. 34-35), which are the same as the instantly claimed sequences.  Therefore, the plants of the co-pending application comprise “a template” for a first and second PCR reaction as defined in the instant claims. 
	With regards to the dependent claims setting forth the herbicides that the plant is tolerant to: the specification of the co-pending application teaches that these mutations provide tolerance to said herbicides (see pgs. 20-21).  Therefore, the properties claimed are necessarily present in the plants produced by the methods of the co-pending application.  The specification further provides methods involving the use of at least one of the herbicides as a soil, seed, or foliar treatment, which would control the growth of undesired vegetation or weeds (as instantly claimed) (pgs. 22-23).  It would have been obvious to apply an effective amount of an herbicide that the sunflower plant or seed was known to be tolerant to on or around the sunflower plant or seed to control the growth of weeds and other unwanted vegetation.  One would do so to limit the competition for resources between the sunflowers and the other vegetation thereby selectively growing the desired sunflower plants.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
	Response to Arguments 
	The Applicant states that a terminal disclaimer will be considered upon the indication of allowable subject matter (page 14). 
	This is not persuasive.  For the reasons above, the instant claims remain not patentably distinct from the claims of the co-pending application. Therefore, the provisional rejection is maintained.
Conclusion
11.	No claims are allowed. 
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662